The plaintiffs Christine Arway, Arthur Arway, Dan Smith, Kerin McCormick and Christine McCormick’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 469 (AC 11057), is granted, limited to the following issue:
“Whether General Statutes §§ 8-3 (g) and 8-3c (b) require the decision of a zoning commission to be set *925aside when a decision of the wetlands commission affecting the same property is judicially determined to have been illegal?”
The Supreme Court docket number is SC 14673.
Jan A. Marcus, in support of the petition.
Decided January 6, 1993